Knox, J.
I concur in this judgment. The administrator is personally responsible for the loss of the money deposited in his name in the Lancaster Savings Institution, because he did not make the deposit as administrator. Had he taken care to have had the deposit entered to the credit of the estate, I do not think that he would have been personally liable for its safety. I cannot agree that there is no distinction between a deposit and an investment. On the contrary, I think the distinction is a clear one. An investment makes the subscriber or the purchaser a partner in the undertaking. He cannot withdraw at his pleasure, except he finds some one to take his place, by selling and transferring the stock subscribed or purchased. A deposit may be withdrawn at the pleasure of the depositor, and is entirely under his control.
In ordinary times banks are entirely safe as places of deposit, and are used as such by a very large portion of the business community. A trustee can scarcely be expected to keep the money of the trust in his own possession. If the same care is taken of it that a prudent man would take of his own, the loss, if any, ought not to fall upon the trustee.